19-11711-scc     Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03            Main Document
                                         Pg 1 of 20


                      Hearing date and time: February 3, 2021 at 10:00 a.m. (Eastern Time)
                         Objections deadline: January 27, 2021 at 5:00 p.m. (Eastern Time)

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorney Appearing: Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                         Chapter 7
 THE D&M CAPITAL GROUP, LLC,
                                                         Case No. 19-11711-scc
                         Debtor.

NOTICE OF HEARING ON TRUSTEE’S MOTION FOR ORDER (A) AUTHORIZING
  TRUSTEE TO SELL AT ONLINE PUBLIC AUCTION PERSONAL PROPERTY,
CONSISTING OF JEWELRY AND PRECIOUS GEMS, FREE AND CLEAR OF LIENS,
   CLAIMS, INTERESTS, AND ENCUMBRANCES; (B) APPROVING CONSENT
 PROCEDURES FOR CO-OWNERS; (C) APPROVING TERMS AND CONDITIONS
FOR ONLINE PUBLIC AUCTION SALE; (D) AUTHORIZING THE PAYMENT OF A
  BREAK-UP FEE AND OVERBID PROTECTION FOR POTENTIAL ‘STALKING
 HORSE’ BIDDERS; (E) SETTING DATES FOR AUCTION AND SALE APPROVAL
   HEARING, AND APPROVING THE FORM AND MANNER OF NOTICE; AND
                    (F) GRANTING RELATED RELIEF

         PLEASE TAKE NOTICE that on February 3, 2021 at 10:00 a.m., prevailing Eastern

time, or as soon thereafter as counsel may be heard, a hearing (the “Hearing”) will be held

before The Honorable Shelley C. Chapman, United States Bankruptcy Judge, in her Courtroom

623 at the United States Bankruptcy Court for the Southern District of New York, One Bowling

Green, New York, New York 10004, to consider the motion (“Motion”) of Alan Nisselson (the

“Trustee”), Trustee for the above-captioned chapter 7 Debtor, for an order substantially in the

form attached to the Motion as Exhibit “A”, (a) authorizing the Trustee to sell at an online public

auction the personal property, consisting of jewelry and precious gems, listed on Exhibit “B” to

the Motion (the “Jewelry”), (b) approving consent procedures for co-owners, (c) approving




{11870792:2}
19-11711-scc      Doc 163        Filed 12/29/20 Entered 12/29/20 14:04:03          Main Document
                                             Pg 2 of 20


proposed Terms and Conditions of Sale for the Jewelry, (d) authorizing the payment of a break-

up fee and overbid protection for potential qualified ‘stalking horse’ bidders, (e) setting dates for

the auction and sale approval hearing, and approving the form and manner of notice, and (f)

granting other related relief.

         PLEASE TAKE FURTHER NOTICE, that the Hearing will be conducted

telephonically pursuant to General Order M-543 of the Bankruptcy Court, and Bankruptcy Judge

Chapman’s Chambers Rules, which may be found on the Bankruptcy Court’s website at

www.nysb.uscourts.gov (the “Court’s Website”). Parties wishing to participate in the Hearing

telephonically must register with Court Solutions. Information on how to register with Court

Solutions can be found in General Order M-543.

         PLEASE TAKE FURTHER NOTICE that the Motion with exhibits is available for

viewing on the Internet through Court’s official website: www.nysb.uscourts.gov (the “Court’s

Website”), or upon request to the undersigned or the Clerk of the Court. A Pacer password is

required to access documents on the Court’s Website.

         PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

must be in writing, conform to the Bankruptcy Code, the Bankruptcy Rules and the Court’s

Local Rules, be electronically filed with the Bankruptcy Court in accordance with General Order

No. M-399, which, along with the User’s Manual for the Electronic Case Filing System, can be

found at the Court’s Website, and be served so as to be received by no later than January 27,

2021 at 5:00 p.m., prevailing Eastern time (the “Objection Deadline”) by: (i) the Bankruptcy

Judge (a hard copy clearly marked “Chambers Copy” must be delivered to the Court to the

attention of Chambers of The Honorable Shelley C. Chapman), (ii) Windels Marx Lane &

Mittendorf, LLP, 156 West 56th Street, New York, New York 10019, Attn. Leslie S. Barr, Esq.

(lbarr@windelsmarx.com), and (iii) the Office of the United States Trustee for the Southern



{11870792:2}                                 2
19-11711-scc     Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03            Main Document
                                         Pg 3 of 20


District of New York, 201 Varick Street, Suite 1006, New York, New York 10014, Attn: Greg

Zipes, Esq.

         PLEASE TAKE FURTHER NOTICE THAT FAILURE BY THE OWNER OF A

PARTICIPATION INTEREST IN ONE OR MORE ITEMS OF JEWELRY TO TIMELY

FILE AN OBJECTION TO THE ONLINE PUBLIC AUCTION AND SALE OF THE

ITEM OR ITEMS OF JEWELRY IN WHICH THE OWNER HAS A PARTICIPATION

INTEREST, STATING IN DETAIL THE REASONS THEREFOR WITH RESPECT TO

EACH SUCH ITEM OF JEWELRY, SHALL BE DEEMED THAT OWNER’S CONSENT

TO THE AUCTION AND SALE OF SAID ITEM OR ITEMS OF JEWELRY.

         PLEASE TAKE FURTHER NOTICE that only those responses that are timely filed,

served, and received by the Objection Deadline will be considered at the Hearing. Failure to file

a timely objection may result in entry of a final order granting the Motion as requested by the

Trustee without further notice. Parties who timely file responses or objections are required to

attend the Hearing and failure to attend in person or by counsel may result in relief being granted

or denied upon default. The Hearing may be adjourned from time to time without any further

notice except for an announcement at the Hearing.

Dated: New York, New York             WINDELS MARX LANE & MITTENDORF, LLP
       December 29, 2020              Attorneys for Alan Nisselson, Chapter 7 Trustee


                                      By:    /s/ Leslie S. Barr
                                             Leslie S. Barr (lbarr@windelsmarx.com)
                                             156 West 56th Street
                                             New York, New York 10019
                                             Tel. (212) 237-1000 / Fax. (212) 262-1215




{11870792:2}                                 3
19-11711-scc      Doc 163    Filed 12/29/20 Entered 12/29/20 14:04:03           Main Document
                                         Pg 4 of 20


                  Hearing date and time: February 3, 2021 at 10:00 a.m. (prevailing Eastern time)
                    Objections deadline: January 27, 2021 at 5:00 p.m. (prevailing Eastern time)

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone: (212) 237-1000
Attorney appearing: Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                    Chapter 7
 THE D&M CAPITAL GROUP, LLC,
                                                    Case No. 19-11711-scc
                         Debtor.

   TRUSTEE’S MOTION FOR ORDER (A) AUTHORIZING TRUSTEE TO SELL AT
 ONLINE PUBLIC AUCTION PERSONAL PROPERTY, CONSISTING OF JEWELRY
 AND PRECIOUS GEMS, FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
 ENCUMBRANCES; (B) APPROVING CONSENT PROCEDURES FOR CO-OWNERS;
   (C) APPROVING TERMS AND CONDITIONS FOR ONLINE PUBLIC AUCTION
  SALE; (D) AUTHORIZING THE PAYMENT OF A BREAK-UP FEE AND OVERBID
   PROTECTION FOR POTENTIAL ‘STALKING HORSE’ BIDDERS; (E) SETTING
 DATES FOR AUCTION AND SALE APPROVAL HEARING, AND APPROVING THE
    FORM AND MANNER OF NOTICE; AND (F) GRANTING RELATED RELIEF

TO THE HONORABLE SHELLEY C. CHAPMAN,
UNITED STATES BANKRUPTCY JUDGE:

         Alan Nisselson (“Trustee”), trustee for the chapter 7 estate (“Estate”) of The D&M

Capital Group, LLC (“Debtor”), by his attorneys, Windels Marx Lane & Mittendorf, LLP,

respectfully submits this motion (“Motion”) for the entry of an order substantially in the form

attached as Exhibit “A” (“Sale Procedures Order”) (a) authorizing the Trustee to sell at an

online public auction personal property of the Estate, consisting of jewelry and precious gems,

listed on Exhibit “B” (“Jewelry”), (b) approving proposed consent procedures for co-owners of

the Jewelry, (c) approving proposed Terms and Conditions of Sale for the Jewelry, attached as

Exhibit “C”, (d) authorizing the payment of a break-up fee and overbid protection for potential




{11869725:4}
19-11711-scc        Doc 163   Filed 12/29/20 Entered 12/29/20 14:04:03             Main Document
                                          Pg 5 of 20


qualified ‘stalking horse’ bidders, (e) setting dates for the online public auction and sale approval

hearing, and approving the form and manner of notice, and (f) granting other related relief. In

support, the Trustee sets forth as follows:

               I.      Jurisdiction; Venue; Statutory Bases for Relief Requested

          1.    This Court has jurisdiction over this Motion pursuant to 28 U.S.C §§ 157 and

1334 and the Amended Standing Order of Reference of the United States District Court for the

Southern District of New York dated January 31, 2012 (Preska, C.J.). This is a core proceeding

pursuant to 28 U.S.C § 157(b). Venue of this case and proceeding is proper in this district

pursuant to 28 U.S.C §§ 1408 and 1409. The relief sought in this Motion is based upon sections

105(a) and 363(b)(1), (f), and (m) of title 11, United States Code, 11 U.S.C. §§ 101 et seq.

(“Bankruptcy Code”), Rules 2002, 6004, 9006(c), and 9007 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), Rule 6004-1(a) of the Local Rules for the United States

Bankruptcy Court for the Southern District of New York (“Local Rules”), and the Court’s

General Order M-383 signed on November 18, 2009 titled In the Matter of the Adoption of

Amended Guidelines for the Conduct of Asset Sales.

                                       II.     Background

          2.    On May 28, 2019 (“Petition Date”), the Debtor filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code.

          3.    On August 11, 2020 (“Conversion Date”), the Court entered an Order (Doc. 96)

converting the Debtor’s case to a case under chapter 7 of the Bankruptcy Code.

          4.    The Trustee is the duly appointed, qualified, permanent trustee of the Debtor’s

Estate.




{11869725:4}                                     2
19-11711-scc        Doc 163      Filed 12/29/20 Entered 12/29/20 14:04:03            Main Document
                                             Pg 6 of 20


          5.      On September 10, 2020, the Trustee examined Moty Spector, the Debtor’s

principal, at the initial Bankruptcy Code § 341(a) meeting of creditors. In addition, the Trustee,

his attorneys, and accountants have spent time investigating the Debtor and its financial affairs.

                         III.    The Debtor’s Business and Assets for Sale

          6.      The Debtor was formed in 2006 and specialized in buying and selling high-end

jewelry and precious gems. The Debtor’s business included entering participation arrangements

with other entities for the acquisition and sale of certain jewelry and precious gems.

          7.      This Motion concerns the jewelry and precious gems that the Debtor wholly or

partially owns that were held in its safe at its former offices in New York City as of the

Conversion Date and are now in the Trustee’s possession (“In-House Inventory”).1 The In-

House Inventory items, listed on Exhibit B, consist of (a) 23 items that are 100% owned by

Debtor, and (b) 24 items that are owned by the Debtor and one or more co-owners. Exhibit B

lists the participation interests in these 24 items. As explained further in section IV below, the

proposed Sales Procedure Order provides that co-owners shall be deemed to have consented to

the auction and sale of Jewelry they co-own unless they file an objection in accordance with the

terms of the Sales Procedure Order.

                                 IV.     Trustee’s Request for Relief

          8.      By this Motion, the Trustee seeks the entry of the Sale Procedures Order

substantially in the form attached as Exhibit A: (a) authorizing the Trustee to sell the Jewelry at

an online public auction, (b) approving consent procedures for co-owners, (c) approving the


1
    The Estate also holds interests in certain jewelry and precious gems that as of the Conversion Date
were consigned (delivered “on Memo”) to and thus are located at and held by various industry
vendors, and other jewelry and precious gems that are at issue in the adversary proceeding
pending in this Court titled The D&M Capital Group. LLC v. Essex Global Trading, LLC, et al.,
Adv. Pro. No. 19-01300-scc.




{11869725:4}                                        3
19-11711-scc      Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03            Main Document
                                          Pg 7 of 20


proposed Terms and Conditions of Sale, (d) authorizing the payment of a break-up fee and

overbid protection for potential qualified ‘stalking horse’ bidders, (e) setting related auction and

sale approval hearing dates and approving the form and manner of notice thereof in the form

attached as Exhibit “D”, and (f) granting other related relief.

A.       Trustee’s Exercise of His Business Judgment to Liquidate the Jewelry.

         9.    After careful review and consideration of the facts and circumstances regarding

the Debtor’s jewelry and precious gems assets, the Trustee in the exercise of his business

judgment believes that the immediate liquidation of the Jewelry, consisting solely of the In-

House Inventory items listed on Exhibit B, is in the best interests of the Debtor, its Estate, and

creditors.

         10.   The Jewelry is comprised of 47 items of jewelry and precious gems. Given the

number of items, and the difficulties imposed by the Covid-19 pandemic, it would take

extraordinary time and expense to locate buyers for each item of Jewelry, and otherwise engage

in the individual sale of each item. Accordingly, the Trustee believes that liquidation of the

Jewelry would be best achieved by conducting an online public auction sale after conducting an

appropriate and extensive marketing campaign. Towards that end, on November 2, 2020, the

Court entered an Order (Doc. 144) granting the Trustee’s application to retain and employ Maltz

Auctions, Inc., d/b/a Maltz Auctions (“Maltz”) as auctioneer for the Trustee effective as of

September 1, 2020, the date Maltz commenced working on this case. Maltz took possession of

the In-House Inventory on September 3, 2020.

B.       Proposed Consent Procedures for Co-Owners.

         11.   As indicated on Exhibit B, there are 24 items of Jewelry in the In-House

Inventory that are co-owned by the Debtor and one or more industry vendors. Most are owned




{11869725:4}                                     4
19-11711-scc       Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03           Main Document
                                           Pg 8 of 20


50% each by the Debtor and another vendor; several are owned in thirds by the Debtor and two

other vendors.

         12.     The Trustee proposes that co-owners be deemed to have consented to the auction

and sale of each item of Jewelry in which they hold a participation interest unless the co-owner

files a written objection to the auction and sale for each of the items of Jewelry it co-owns. If a

holder of a participation interest files an objection in accordance with the terms of the Sale

Procedures Order or Notice of Auction and Sale Approval Hearing, and the objection is not

withdrawn, waived, or resolved by the Court in favor of the Trustee, the item or items of Jewelry

covered by the objection will be withdrawn from the online public auction.

         13.     The notice of this Motion and the proposed Notice of Auction and Sale Approval

Hearing include a prominent instruction that holders of participation interests who object to the

auction and sale of items of Jewelry they co-own must file an Objection with respect to each

such item, detailing the reasons for each Objection, and that failure to file such an Objection will

be deemed the co-owner’s consent to the auction and sale of said item. See Section VI below.

All known holders of participation interests in the Jewelry received notice of this Motion and the

proposed Sales Procedure Order, which if approved, will provide they will receive the Notice of

Auction and Sale Approval Hearing.

         14.     The Trustee submits that requiring co-owners to file a written Objection to the

auction and sale for each item of Jewelry they co-own, or be deemed to have consented to the

auction and sale of same, sufficiently protects the participation interests of the co-owners, and is

the most time and cost efficient manner of moving forward with the liquidation of these items for

the benefit of the Estate and its creditors.2



2
 Two co-owners, Gemcut, S.A. and MegaRich International, have by email consented to the auction and
sale of their co-owned items.


{11869725:4}                                     5
19-11711-scc     Doc 163      Filed 12/29/20 Entered 12/29/20 14:04:03            Main Document
                                          Pg 9 of 20


C.       Marketing Efforts.

         15.   Pursuant to the terms of its employment and retention, Maltz will provide

marketing services for the auction sale of the Jewelry, at its sole expense. Maltz has advised that

between now and the auction sale date, it will conduct the following marketing efforts:

         (a)   Online:

               -Social Media Marketing on Facebook & Twitter (30,000+ fans/followers)
               -Search Engine Marketing on Google.com
               -Weekly emails to 45,000+ subscribers of our email broadcasts
               -Featured auction placement on Maltz Auctions corporate web site homepage
               -Property-specific web page on Maltz Auctions corporate site (receives
                  100,000+ monthly page views)

         (b)   Direct Mail:

               -Full color direct mail multi-auction mailing to 4,000+ targeted recipients
               -Auction-Specific mailer to 300+ highly targeted recipients

         (c)   Print:

               -Advertisement in The New York Times

         (d)   Miscellaneous:

               -Telemarketing campaign to targeted past auction attendees
               -Public Relations firm engaged to prepare press release and facilitate editorial
                  auction coverage (if desired by Trustee)

D.       Summary of the Proposed Terms and Conditions of Sale.

         16.   The Trustee requests as a matter of reasonable business judgment the approval of

the proposed Terms and Conditions of Sale attached as Exhibit C, which will enable the Trustee

to solicit higher or better offers for the Jewelry and to conduct the online bidding process in a

fair, uniform and efficient manner. The proposed Terms and Conditions of Sale establish rules

for the registration and confirmation of online bidders and making higher or better bids in

accordance with the Court’s Amended Guidelines for the Conduct of Asset Sales. All bidding

procedures will be conducted online in light of Covid-related restrictions. The more significant



{11869725:4}                                     6
19-11711-scc      Doc 163      Filed 12/29/20 Entered 12/29/20 14:04:03              Main Document
                                           Pg 10 of 20


procedures, terms, and conditions for the online public auction of the Jewelry in the proposed

Terms and Conditions of Sale include the following:

         (a)   Maltz will conduct the online public auction sale (“Public Auction”) of the

               Jewelry by online bidding on two online bidding platforms identified in the Terms

               and Conditions of Sale.

         (b)   Competitive bidders must pre-register by (i) submitting to Maltz a signed Online

               Bidding Registration and Online Public Auction Terms & Conditions of Sale, and

               (ii) remitting to Maltz a deposit of at least 25% of the amount the bidder may

               spend. Only pre-registered bidders confirmed by Maltz will be authorized to bid

               at the Public Auction.

         (c)   The Jewelry is available for inspection via confirmed appointments at [TBD] (the

               “Premises”).3

         (d)   Each bidder making the highest or best offer for one or more items of Jewelry

               (“Successful Bidder”) must pay the balance of the Purchase Price within [TBD]

               days after the Trustee or Maltz give notice to the Successful Bidder of the entry of

               a Court order (“Sale Approval Order”) approving the sale (Payment Deadline”).

               That deadline may be extended for another [TBD] days if the Successful

               Purchaser pays an additional deposit equal to 10% of the Purchase Price.

         (e)   With respect to any item of Jewelry listed on Exhibit B that is sold at Public

               Auction, the Trustee shall pay any co-owner(s) listed on Exhibit B for that item of

               Jewelry the co-owner(s)’s share of the net sale proceeds (Purchase Price minus

               auction expenses and Maltz’s commission) (“Net Sale Proceeds”) for said item(s)



3
 All TBD addresses, dates, times, and other information in this Motion will posted on the Maltz website
(www.maltzauctions.com) not less than 30 days before the scheduled date of the Public Auction.


{11869725:4}                                      7
19-11711-scc      Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03            Main Document
                                          Pg 11 of 20


               of Jewelry within fourteen (14) days after the Trustee receives the Net Sale

               Proceeds from Maltz.

         (f)   Removal of all Jewelry from the Premises will be conducted via confirmed

               appointment only at the Successful Bidder’s own risk and expense by the

               Removal Deadline identified in the Terms & Conditions of Sale.

         (g)   Time is of the essence against the Successful Bidder and the failure of the

               Successful Bidder to pay the balance of the Purchase Price by the Payment

               Deadline, or remove a purchased item by the Removal Deadline, will result in an

               immediate forfeiture of the Deposit and balance of the Purchase Price and the

               termination of the Successful Bidder’s right to acquire the Jewelry. Upon a

               default by the Successful Bidder, the Trustee may seek to close a sale with the

               next highest or best bidder without further notice or approval of the Court.

         (h)   The Jewelry will be sold “as is”, “where is”, “with all faults”, without any

               representations, covenants, guarantees or warranties of any kind or nature, and

               free and clear of any liens, claims, interests, or encumbrances of whatever kind or

               nature, with such liens, claims, interests, or encumbrances, if any, to attach to the

               proceeds of sale in such order and priority as they existed immediately prior to the

               Public Auction, provided, however, the sale of the Jewelry is subject to, among

               other things, any state of facts a physical inspection may show.

         17.   The Trustee respectfully refers the Court and parties to the Terms and Conditions

of Sale attached as Exhibit “B” for its full terms and conditions.

E.       Break-Up Fee and Overbid Protection.

         18.   The Trustee and Maltz believe it would benefit the Estate to obtain an acceptable

pre-auction minimum offer or offers to purchase one or more items of Jewelry to set a floor price



{11869725:4}                                     8
19-11711-scc      Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03              Main Document
                                          Pg 12 of 20


before the auction sale. In order to induce any potential buyers to make such an offer, the

Trustee deems it desirable to offer to pay a fee to such prospective buyer if a transaction with a

different bidder who has made a higher or better bid at the auction sale that is approved by the

Bankruptcy Court is consummated.         The Trustee believes that in such event, it would be

reasonable and proper to pay to such prospective buyer as a disappointed stalking horse bidder a

Break-Up Fee in an amount up to a maximum of three percent (3%) of its initial offer. Such

payment would come only from the proceeds of the sale to the highest bidder, who will be

required to make an initial minimum overbid in an amount up to 105% of the initial stalking

horse bid to ensure there will be sufficient funds to pay the Breakup Fee and benefit the Estate.

         19.   Breakup fees and expense reimbursements may be approved in a bankruptcy case.

A breakup fee serves as an “incentive payment” offered to an unsuccessful bidder who places the

debtor’s property in a “sales configuration mode,” thereby attracting other bidders to the auction.

In re Financial News Network, Inc., 126 B.R. 152, 154 n. 5 (Bankr. S.D.N.Y. 1991).

Specifically, breakup fees (i) attract or retain a potentially successful bid, (ii) establish a bid

standard or minimum for other bidders to follow, and (iii) attract additional bidders. Official

Comm. of Subordinated Bondholders v. Integrated Res., Inc., (In re Integrated Res., Inc.), 147

B.R. 650, 661-62 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49 (2d Cir. 1993).

         20.   Courts should approve break-up fees and other bidding protections where (i) the

relationship between the debtor and the bidder receiving the break-up fee is not tainted by self-

dealing, (ii) the fee does not hamper bidding, and (iii) the amount of the fee is reasonable in

relation to the size of the transaction. In re Integrated Res., Inc., 147 B.R. at 657. Here, the

proposed Break-Up Fee and expense reimbursement is the product of the Trustee’s good faith

belief that it will enhance his ability to maximize the value of the Estate’s assets, and therefore is

without any taint of self-dealing. Indeed, the Break-Up Fee will be offered to any prospective



{11869725:4}                                      9
19-11711-scc      Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03             Main Document
                                          Pg 13 of 20


bidder, approved and accepted by Maltz and the Trustee, who the Trustee hopes to locate and

identify through Maltz’s marketing efforts.      The Break-Up Fee is fair and reasonable and

provides a material benefit to the Estate by enabling the Trustee to obtain a stalking horse

offeror’s commitment to expend money, time and effort to formulate an offer to purchase one or

items of Jewelry, notwithstanding that the sale is subject to higher or better offers to be made at

the Public Auction. In the Trustee’s business judgment, the Break-Up Fee is fair and reasonable

in proportion to the time, effort, cost, and expense that were incurred in negotiating the stalking

horse offer, and is proportionate to the aggregate consideration that he anticipates is likely to be

paid to the Estate from the auction sale proceeds. If higher or better offers are received, they will

be the direct result of the prospective stalking horse bidder’s agreement inducing such offers by

serving as stalking horse bidder.

         21.    Finally, the Break-Up Fee does not hamper any other party’s ability to offer a

higher or better bid for the Jewelry. Given the small amount of the proposed Break-Up Fee, and

relative to the “overbid” requirements set forth above, the fee is not so large as to have a

“chilling effect” on other prospective bidders’ interest in the Public Auction.

F.       Sale under Section 363(b)(1).

         22.    The Trustee’s proposed sale of the Jewelry by public auction sale meets the

requirements of the Bankruptcy Code and the standards for approval of asset sales under the

applicable rules and General Order M-383 of this Court, Amended Guidelines for the Conduct of

Asset Sales. Bankruptcy Code § 704, titled “Duties of a Trustee”, states as follows:

         (a) The trustee shall –
                (1) collect and reduce to money the property of the estate for which such
                    trustee serves, and close such estate as expeditiously as is compatible
                    with the best interest of parties in interest;

11 U.S.C. § 704(a)(1). The Jewelry constitute property of the Debtor’s estate under Bankruptcy

Code § 541(a)(1) that the Trustee may use, sell or lease under Bankruptcy Code § 363.


{11869725:4}                                     10
19-11711-scc         Doc 163   Filed 12/29/20 Entered 12/29/20 14:04:03             Main Document
                                           Pg 14 of 20


Bankruptcy Code § 363(b)(1) provides: “The trustee, after notice and a hearing, may use, sell, or

lease, other than in the ordinary course of business, property of the estate.” Bankruptcy Code §

105(a) provides in relevant part: “The Court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.”

G.       A Sound Business Reason Exists for the Sale.

         23.    In    accordance   with    these    well-established   standards,   the   immediate

consummation of the sale of the Jewelry is demonstrably the best way to maximize the value of

these assets.    After discussions and investigation with his professionals, the Trustee has

determined that the proposed auction sale is the surest, most efficient way to dispose of the

Debtor’s most significant assets currently in his possession. If the proposed Public Auction sale

of the Jewelry is not approved, the Trustee may be forced to encumber the Estate with significant

expenditures of time and money in order to liquidate them by separate marketing and sale efforts,

or abandon some of the Jewelry if he cannot justify the continued outlay of cash for secure

storage, insurance, and marketing and sale expenses. The Trustee has demonstrated facts that

support a finding that a sound business reason exists for the approval of this transaction.

H.       Sale Free and Clear Under Section 363(f).

         24.    Bankruptcy Code § 363(f) provides:

                The trustee may sell property under subsection (b) or (c) of this section
                free and clear of any interest in such property of an entity other than the
                estate, only if

                        (1)    applicable nonbankruptcy law permits sale of such property
                               free and clear of such interest;

                        (2)    such entity consents;

                        (3)    such interest is a lien and the price at which such property
                               is to be sold is greater than the aggregate value of all liens
                               on such property;

                        (4)    such interest is in bona fide dispute; or


{11869725:4}                                       11
19-11711-scc      Doc 163      Filed 12/29/20 Entered 12/29/20 14:04:03              Main Document
                                           Pg 15 of 20



                       (5)     such entity could be compelled, in a legal or equitable
                               proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f). Section 363(f) is written in the disjunctive. Thus, satisfaction of any of the

five conditions is sufficient to sell property free and clear of liens. In re Elliott, 94 B.R. 343, 345

(Bankr. E.D. Pa 1988); In re Red Oak Farms, Inc., 36 B.R. 856, 858 (Bankr. W.D. Mo. 1984).

         25.   To the best of the Trustee’s knowledge, information and belief, there are no

existing perfected liens, claims, interests, or encumbrances (collectively, “Encumbrances”) on

any Jewelry that is 100% owned by D&M.              Nor to the best of the Trustee’s knowledge,

information and belief, are there Encumbrances on any Jewelry that is co-owned by D&M and

other vendors, except for the co-owners’ participation interests. For those co-owners that do not

file an objection, their deemed consent pursuant to the terms of the proposed Sales Procedure

Order is sufficient under § 363(f)(2) to enable the co-owned Jewelry to be sold free and clear of

Encumbrances; those co-owners will receive their respective Net Sale Proceeds. For those co-

owners that do file an objection that is not withdrawn or resolved by the Court in the Trustee’s

favor, as indicated in Section IV above, any item of Jewelry covered by the objection will not be

included in the Public Auction.

         26.   To the extent that any Encumbrances to any item of Jewelry may exist, other than

co-owners’ participation interests, the Sale Approval Order will provide that they will attach to

the net proceeds of the sales of such items of Jewelry, with the validity, enforceability and

priority that they had before the Petition Date, and subject to any claim and defense that the

Debtor’s Estate may possess. The Trustee accordingly requests that the Jewelry be sold to the

qualified bidders making the highest or best offer that the Trustee has accepted at the public

auction, and the Court has approved (an “Accepted Competing Bid”), free and clear of all




{11869725:4}                                      12
19-11711-scc      Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03            Main Document
                                          Pg 16 of 20


Encumbrances, with such Encumbrances to attach to the proceeds of the proposed sale to the

extent and in the priority in which they existed before the sale.

I.       Good Faith under Section 363(m).

         27.     Bankruptcy Code § 363(m) provides:

               The reversal or modification on appeal of an authorization under
               subsection (b) or (c) of this section of a sale or lease of property does not
               affect the validity of a sale or lease under such authorization to an entity
               that purchased or leased such property in good faith, whether or not such
               entity knew of the pendency of the appeal, unless such authorization and
               such sale or lease were stayed pending appeal.

11 U.S.C. § 363(m). While the Bankruptcy Code does not define “good faith”, the Second

Circuit has held that:

               the good-faith analysis is focused on the purchaser’s conduct in the course
               of the bankruptcy proceedings. This includes the purchaser's actions in
               preparation for and during the sale itself. That is, the good-faith
               requirement prohibits fraudulent, collusive actions specifically intended to
               affect the sale price or control the outcome of the sale.

Licensing by Paolo, Inc. v. Sinatra (In re Gucci, Inc.), 126 F.3d 380, 390 (2d Cir. 1997). The

Trustee submits that any party making an Accepted Competing Bid will have acted in good faith

under the Gucci standards and accordingly, requests that the Court make a factual determination

at the Sale Approval Hearing (defined below) that any party making an Accepted Competing Bid

has purchased the Jewelry in good faith as defined in Bankruptcy Code § 363(m).

         28.   In addition, the conveyance of the Estate’s interest in the Jewelry at public auction

subject to competing bids serves the best interests of all creditors because it will represent the

highest value and the Estate’s best opportunity to maximize that value. Accordingly, the Trustee

has considered these factors in determining the best interests of creditors in his analysis and

recommendation to sell the Jewelry to competitive bidders at Public Auction on the Terms and

Conditions of Sale.




{11869725:4}                                     13
19-11711-scc     Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03           Main Document
                                         Pg 17 of 20


                            V.        Extraordinary Sale Provisions

         29.   This motion requesting approval of the proposed Sale Procedures Order does not

significantly involve Extraordinary Provisions and complies fully with the Court’s Amended

Guidelines for the Conduct of Asset Sales. Other than using sale proceeds to pay the ordinary

and necessary costs of closings, the Trustee will hold the sale proceeds in his account for this

Estate pending further Court order.

                    VI.     Notice of Auction and Sale Approval Hearing

         30.   The Trustee requests the entry of the proposed Sale Procedures Order setting the

dates for the auction sale and the hearing to confirm the Successful Bidders, and approving the

form and manner of notice. The Terms and Conditions of Sale provide that the Public Auction

sale will be held on [TBD], 2021 at [TBD] a.m. EST (the “Sale Date”). The Trustee therefore

requests that the Court fix a date within one week thereafter to conduct a hearing to confirm the

sales of th/e Jewelry to the Successful Bidder(s) (“Sale Approval Hearing”).

         31.   Bankruptcy Rule 2002 requires that 21 days’ notice be given of a hearing to

consider the sale of assets. The Trustee has given at least 24 days’ notice of the hearing on this

Motion for entry of the Sale Procedures Order as permitted by Local Bankruptcy Rule 9006-1(b)

and the Court’s Amended Guidelines for the Conduct of Asset Sales. The proposed Terms and

Conditions of Sale, if approved, will provide creditors and parties in interest, including those

known to the Trustee to be interested in acquiring the Jewelry, additional notice of the auction

sale. Given the circumstances, the Trustee respectfully submits that such notice is reasonable,

adequate and sufficient and satisfies the applicable Bankruptcy Rules, Local Bankruptcy Rules

and Amended Guidelines for the Conduct of Asset Sales.

         32.   In addition to Maltz conducting substantial marketing of the Jewelry and the

auction sale, the Trustee will provide notice by serving the Notice of Auction and Sale Approval



{11869725:4}                                    14
19-11711-scc      Doc 163     Filed 12/29/20 Entered 12/29/20 14:04:03             Main Document
                                          Pg 18 of 20


Hearing in the form attached as Exhibit D, which provides the date, time and place of the

Auction, Terms and Conditions of Sale, and the deadline for filing objections. The notice of this

Motion for entry of the Sale Procedures Order and the proposed Notice of Auction and Sale

Approval Hearing include the following provision:

     FAILURE BY THE OWNER OF A PARTICIPATION INTEREST IN ONE OR
     MORE ITEMS OF JEWELRY TO TIMELY FILE AN OBJECTION TO THE
  ONLINE PUBLIC AUCTION AND SALE OF THE ITEM OR ITEMS OF JEWELRY
    IN WHICH THE OWNER HAS A PARTICIPATION INTEREST, STATING IN
  DETAIL THE REASONS THEREFOR WITH RESPECT TO EACH SUCH ITEM OF
   JEWELRY, SHALL BE DEEMED THAT OWNER’S CONSENT TO THE ONLINE
      PUBLIC AUCTION AND SALE OF SAID ITEM OR ITEMS OF JEWELRY.

         33.   The Trustee will serve notice the Notice of Auction and Sale Approval Hearing

by regular mail, electronic mail or facsimile within three business days of entry of the Sale

Procedures Order upon the following parties: (i) the Office of the U.S. Trustee, (ii) Debtor’s

counsel, (iii) all taxing authorities, (iv) all creditors, (v) all known holders of participation

interests in the Jewelry, (vi) all parties filing notices of appearance or proofs of claim, and (vii)

all parties known to the Trustee to have expressed an interest in acquiring the Jewelry, to the

extent that their contact information is known or available.

         34.   The Trustee submits that the foregoing notice fully complies with the

requirements set forth in Bankruptcy Rules 2002, 6004, 9006(c) and 9007, Local Bankruptcy

Rule 9006-1(b) and the Court’s Amended Guidelines for the Conduct of Asset Sales. The Trustee

respectfully requests that this Court approve the form and manner of the notice proposed above.

                              VII.   No Prior Request; Conclusion

         35.   No prior motion for the relief sought herein has been made to this or any other

court, except as otherwise described above.




{11869725:4}                                     15
19-11711-scc         Doc 163   Filed 12/29/20 Entered 12/29/20 14:04:03       Main Document
                                           Pg 19 of 20


         WHEREFORE, the Trustee requests that the Court enter a Sale Procedures Order

substantially in the form attached as Exhibit A granting this Motion and such other and further

relief as is just.

Dated: New York, New York            Respectfully submitted,
       December 29, 2020
                                     WINDELS MARX LANE & MITTENDORF, LLP
                                     Attorneys for Alan Nisselson, Trustee


                                     By:    /s/ Leslie S. Barr________________________
                                            Leslie S. Barr (lbarr@windelsmarx.com)
                                            156 West 56th Street
                                            New York, New York 10019
                                            Tel. (212) 237-1000 / Fax. (212) 262-1215




{11869725:4}                                  16
19-11711-scc         Doc 163   Filed 12/29/20 Entered 12/29/20 14:04:03     Main Document
                                           Pg 20 of 20


                                Index of Exhibits to Motion

         Exhibit A                         Sale Procedures Order

         Exhibit B                         Jewelry Included in Online Public Auction

         Exhibit C                         Terms and Conditions of Sale

         Exhibit D                         Notice of Auction and Sale Approval Hearing




{11869725:4}                                 17
